OPINION — AG — ** ABSTRACT OF TITLE — TITLE — EXAMINATION ** (1) 36 Ohio St. 5001 [36-5001](C) REQUIRES THAT AN OWNER'S OR LENDER'S POLICY OF TITLE INSURANCE MAY ONLY BE ISSUED AFTER THE EXAMINATION OF A DULY CERTIFIED ABSTRACT OF TITLE PREPARED BY A BONDED AND LICENSED ABSTRACTOR. (2) A "DULY QUALIFIED ABSTRACT OF TITLE" FOR PURPOSES OF 36 Ohio St. 5001 [36-5001](C) IS AN ABSTRACT BROUGHT TO DATE AFTER THE TITLE POLICY IS ORDERED WHICH CONTAINS ALL THE PERTINENT INSTRUMENTS AFFECTING THE REAL ESTATE AND CONCLUDING WITH THE CERTIFICATE OF THE ABSTRACTOR VERIFYING ITS ACCURACY. (3) THE EXAMINATION OF THE ABSTRACT PURSUANT TO 36 Ohio St. 5001 [36-5001](C) MUST BE CONDUCTED BY A LICENSED ATTORNEY. (4) THE ABSTRACT EXAMINED PURSUANT TO 36 Ohio St. 5001 [36-5001](C) NEED ONLY BE DONE ONCE PRIOR TO THE ISSUANCE OF THE TITLE INSURANCE COMPANY'S COMMITMENT AND DOES 'NOT' HAVE TO BE BROUGHT TO DATE, RE CERTIFIED AND EXAMINED AGAIN TO INCLUDE THE DOCUMENTS AND INSTRUMENTS EXECUTED AT THE CLOSING. (ATTORNEYS, LAWYERS, TITLE INSURANCE, PROPERTY, REAL ESTATE, ABSTRACTS OF TITLE, CONVEYANCES, ABSTRACTOR CERTIFICATION, BONDED, COUNTY CLERK) CITE: 16 Ohio St. 1.1 [16-1.1] 16 Ohio St. 19.13 [16-19.13], 36 Ohio St. 5001 [36-5001](C) OPINION NO. 78-151, OPINION NO. 80-104, OPINION NO. 82-046 (THOMAS L. SPENCER)